Citation Nr: 0713042	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  07-04 293	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for residuals of a 
lumbosacral/dorsal spine injury, currently evaluated as 40-
percent disabling.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In April 2007, for good cause shown - the veteran's age, the 
Board advanced this case on the docket.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

The veteran's low back disability causes pain and limitation 
of motion; in June 2006, range of motion in his thoracolumbar 
spine was to 35 degrees on forward flexion without pain and 
to 45 degrees with pain; he had 15 degrees of backward 
extension without pain and 20 degrees with pain; he had 15 
degrees of lateral bending to the right and left sides (i.e., 
bilaterally) with pain at the endpoints, and 30 degrees of 
rotation bilaterally also with pain at the endpoints; there 
was no additional limitation, weakness, fatigue, or 
instability with repetitive movement.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in May 2006.  
The letter provided him with notice of the evidence necessary 
to support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

In Dingess v. Nicholson, the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the applicability of the 
VCAA notice requirements to situations where VA has granted 
service connection for disabilities, but the veteran 
disagrees with the initial ratings assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 
484-486 (2006); aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id.  Specifically, VA must 
notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  There 
was another more recent precedent decision addressing when VA 
must provide notice concerning the downstream disability 
rating and effective date elements for a service connection 
claim that is granted, and the Court drew a distinction from 
the situation in Dingess.  See Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court indicated that where service connection 
was granted prior to the enactment of the VCAA (so prior to 
November 9, 2000) and a disability rating and effective date 
assigned, the claim as it initially arose has been more than 
substantiated - it has been proven, so the intended purpose 
of § 5103(a) satisfied, meaning no additional notice 
required.  Conversely, held Dunlap, where this did not occur 
until after the enactment of the VCAA, the veteran is 
entitled to notice concerning all elements of his claim - 
including the downstream disability rating and effective date 
elements.

Here, in the May 2006 VCAA letter, the RO notified the 
veteran that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule and the factors by which effective dates 
are determined.  So this satisfied the notice requirement 
outlined by the Court in Dingess and more recently in Dunlap.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  Here, 
VCAA notice was provided in May 2006, so prior to the RO's 
initial decision in October 2006.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Mayfield.

The veteran responded to the May 2006 letter by indicating he 
did not have any additional information or evidence to submit 
(see his May 2006 VCAA Notice Response).  In developing his 
claim, the RO obtained his recent VA outpatient treatment 
(VAOPT) records.  In addition, a VA examination was scheduled 
in June 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's low back disability has been rated using the 
general rating formula for diseases and injuries of the 
spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  


The general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine .............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

Intervertebral Disc Syndrome (IVDS) can be rated either under 
the general rating formula or based on incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5243.  Incapacitating 
episodes are rated as follows:  if there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 60 percent rating is warranted; if at 
least 4 weeks but less than 6 weeks - a 40 percent rating; 
if at least 2 weeks but less than 4 weeks - a 20 percent 
rating; if at least 1 week but less than 2 weeks - a 10 
percent rating.

Note 1 provides that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  
Supplementary information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, 
by regulation, there were no incapacitating episodes.  67 
Fed. Reg. 54345, 54347 (August 22, 2002).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").

Legal Analysis

The veteran's VAOPT records show persistent complaints of 
neck and back pain.  A February 2006 VAOPT record notes his 
back spasms were stable.  The report of a June 2006 VA 
examination indicates he complained of low back pain without 
radiculopathy.  He said he had muscle spasms, especially at 
night.  On a good day he said his pain level was 4-5/10, but 
during flare-ups it was 9/10.  On objective physical 
examination, curvature of the spine was normal.  His gait was 
also normal without the need for assistance. Forward flexion 
was to 35 degrees without pain and 45 degrees with pain.  
Extension was to 15 degrees without pain and 20 degrees with 
pain.  Lateral flexion was to 15 degrees bilaterally with 
pain at the endpoints.  Rotation was to 30 degrees with pain 
at the endpoints.  There was no additional limitation due to 
fatigue or weakness after repetition.  There were no spasms 
or ankylosis.  There was tenderness at the L5-S1 level on 
palpation.  There was no neurological involvement.  He said 
he could walk 15-20 minutes before tiring, but was mostly 
sedentary.  An X-ray revealed evidence of degenerative disc 
disease (DDD) and degenerative joint disease (DJD).  The 
examiner described the level of the veteran's functional 
impairment as moderate to severe.  

Normal range of motion of the thoracolumbar spine is 90 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  See 38 C.F.R. § 4.71a, Plate V.  So 
the normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  

To receive a rating higher than 40 percent under the general 
rating formula, there must be evidence of ankylosis of the 
spine.  Ankylosis means total immobility of the spine in a 
fixed position, favorable or unfavorable.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  While the veteran certainly has 
limitation of motion, this is not tantamount to saying he has 
no range of motion at all - indeed far from it.  So even 
considering his pain at the end range, the evidence does not 
indicate a rating higher than 40 percent is warranted.  
Furthermore, since there is no evidence of incapacitating 
episodes, a higher rating also is not warranted under this 
alternative method for rating IVDS.

Moreover, the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that his low back disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  And although he no longer works, there is 
no indication this is due to his low back disability.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for an increased 
rating must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 40 percent for residuals 
of a lumbosacral/dorsal spine injury is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


